Case 5:21-mj,0Q008-STE Document1 Filed 01/13/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
VS. ) No.2-My_(08 sre
)
)
GENE L. MOWATT, )
)
Defendant. ) Violation: 16 U.S.C. §668dd(f)(1)
) 50 C.F.R. §27.82(b)(2)
)
)
INFORMATION
The United States Attorney charges:
Count 1

On or about December |1, 2020, in the Western District of Oklahoma on the Wichita

Mountains National Wildlife Refuge, at or near Ferguson Lane,

the defendant, did possess a controlled substance, to wit: marijuana, on a national wildlife refuge.
All in violation of Title 16, United States Code Section 668dd(f)(1) and Title 50, Code of
Federal Regulations, Section 27.82(b)(2).

Dated this [4° day of January 2021.

TIMOTHY J. DOWNING
United States Attorney

lrA/t-

KELSEY A. KORNBLUT

Special Assistant U.S. Attorney
Office of the Staff Judge Advocate
Fort Sill, OK 73503

(580) 442-3900

 
